[ctlogo.jpg]
 
John R. Klopp
Chief Executive Officer
 
August 31, 2009


Mr. Geoffrey G. Jervis
Chief Financial Officer
Capital Trust, Inc.
410 Park Avenue, 14th Floor
New York, NY 10022


Re:           Employment Agreement dated as of September 29, 2006


Dear Geoff:


Pursuant to Section 1(b) of your Employment Agreement with Capital Trust, Inc.
and CT Investment Management Co., LLC (collectively the “Company”) dated as of
September 29, 2006 (the “Agreement”), the Company hereby extends the Expiration
Date (as defined in the Agreement) by on year (i.e., to December 31, 2010).


Please acknowledge your receipt of this notice by signing below and returning a
copy to my attention.


Very truly yours,
 
 
/s/ John R. Klopp

John R. Klopp


 

/s/ Geoffrey G. Jervis     Geoffrey G. Jervis   

 

 
410 Park Avenue • 14th Floor • New York, New York 10022 • 212.655.0220 •FAX
212.655.0044 • NYSE Symbol: CT